BL Doe 5 v Fleming (2022 NY Slip Op 01724)





BL Doe 5 v Fleming


2022 NY Slip Op 01724


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, AND WINSLOW, JJ. (Filed Mar. 11, 2022.) 


MOTION NO. (732/21) CA 20-01225.

[*1]BL DOE 5, PLAINTIFF-RESPONDENT, 
vEDWIN D. FLEMING, DEFENDANT, AND ROCHESTER CITY SCHOOL DISTRICT, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.